           Case 1:18-vv-01177-UNJ Document 48 Filed 07/16/20 Page 1 of 8




     In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1177V
                                         UNPUBLISHED


    WILLIE ANDERSON,                                          Chief Special Master Corcoran

                         Petitioner,                          Filed: June 16, 2020,
    v.
                                                              Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                   Stipulation on Damages;
    HUMAN SERVICES,                                           Pneumococcal Conjugate Vaccine;
                                                              Shoulder Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


William E. Cochran, Jr., Black McLaren Jones Ryland & Griffee, P.C., Memphis, TN , for
petitioner.

Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.



                               DECISION ON JOINT STIPULATION 1

        On August 10, 2018, Willie Anderson filed a filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq., 2 (the “Vaccine Act”). Petitioner alleges that she suffered a Shoulder Injury Relared
to Vaccine Administration (SIRVA) as a result of a pneumococcal conjugate vaccine
administered on July 25, 2017. Petition at 1; Stipulation, issued at June 16, 2020, ¶¶ 2,
4. Petitioner further alleges that she suffered the residual effects of this injury for more
than six months. Petition at 9; Stipulation at ¶ 4. “Respondent denies that [P]etitioner
sustained a SIRVA Table injury, or any other injury or condition .” Stipulation at ¶ 6.

       Nevertheless, on June 16, 2020, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-01177-UNJ Document 48 Filed 07/16/20 Page 2 of 8



reasonable and adopt it as my decision awarding damages, on the terms set forth
therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        a. A lump sum of $4,329.26 3 in the form of a check payable to jointly to
           Petitioner and

                                                    Optum
                                                    L-3994
                                        Columbus, OH 43260-3994
                               Federal Tax Identification Number: XX-XXXXXXX

            Petitioner agrees to endorse this check to Optum.

        b. A lump sum of $110,000.00 in the form of a check payable to Petitioner.


        Stipulation at ¶ 8. These amounts represent compensation for all items of
        damages that would be available under § 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 4

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  This amount represents reimbursement of a lien for vaccine-related services rendered on behalf of
Petitioner.
4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
     Case 1:18-vv-01177-UNJ Document 48 Filed 07/16/20 Page 3 of 8




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

WILLIE ANDERSON,                              )
                                              )
                Petitioner,                   )       No. 18-1 I 77V
                                              )       Chief Special Master
           v.                                 )       Brian H. Corcoran
                                              )       ECF
                                              )
SECRETARY OF HEALTH                           )
AND HUMAN SERVICES,                           )
                                              )

______________
    Respondent.                               )
                                              )


                                      STIPULATION

       The parties hereby stipulate to the following matters:

        I. Willie Anderson, petitioner, filed a petition for vaccine compensation under

the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10 et seq. (the

"Vaccine Program"). The petition seeks compensation for injuries related to petitioner's

receipt of the pneumococcal conjugate vaccine, which vaccine is contained in the

Vaccine Injury Table (the "Table"), 42 C.F.R. § I 00.3(a).

       2. Petitioner received a pneumococcal conjugate vaccination on July 25, 2017.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that she sustained a shoulder injury related to vaccine

adm inistration (SIRVA), as defined in the Table, and further alleges that she suffered the

residual effects of this alleged injury for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil

action for damages on her behalf as a result of her condition.
Case 1:18-vv-01177-UNJ Document 48 Filed 07/16/20 Page 4 of 8
Case 1:18-vv-01177-UNJ Document 48 Filed 07/16/20 Page 5 of 8
Case 1:18-vv-01177-UNJ Document 48 Filed 07/16/20 Page 6 of 8
Case 1:18-vv-01177-UNJ Document 48 Filed 07/16/20 Page 7 of 8
Case 1:18-vv-01177-UNJ Document 48 Filed 07/16/20 Page 8 of 8
